Judgment, Supreme Court, Bronx County (John N. Byrne, J.), rendered May 5, 1988, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of imprisonment of 7 to 21 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, it was legally sufficient to establish defendant’s guilt beyond a reasonable doubt, and the verdict was not against the weight of the evidence. A driver’s license bearing defendant’s photograph but a different name was properly admitted to establish defendant’s change in appearance (People v Logan, 25 NY2d 184, 195-196, cert denied 396 US 1020; People v Santana, 162 AD2d 191).
We have considered defendant’s remaining points and find them to be without merit. Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Rubin, JJ.